Case 1:16-cv-01158-JTN-SJB ECF No. 266 filed 01/22/20 PageID.2996 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 TESLA, INC., a Delaware corporation,

                                 Plaintiff,
                                                            Case No. 16-cv-1158
                    v.
                                                            Hon. Janet T. Neff
 JOCELYN BENSON, in her official capacity as
 Secretary of State and Chief Motor Vehicle
 Administrator; DANA NESSEL, in her official
 capacity as Attorney General; and GRETCHEN
 WHITMER, in her official capacity as Governor,

                                 Defendants.


                                 STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Tesla, Inc. hereby

submits this stipulation of dismissal of its claims against Defendant Gretchen Whitmer, in her

official capacity as Governor.

                                               Respectfully submitted,

                                                /s/ John J. Bursch
                                               John J. Bursch (P57679)
                                               BURSCH LAW PLLC
                                               9339 Cherry Valley Ave SE, #78
                                               Caledonia, MI 49316
                                               (616) 450-4235
                                               jbursch@burschlaw.com

                                               William F. Lee
                                               Felicia H. Ellsworth
                                               WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                               60 State Street
                                               Boston, MA 02109
                                               (617) 526-6000
                                               william.lee@wilmerhale.com
                                               felicia.ellsworth@wilmerhale.com
Case 1:16-cv-01158-JTN-SJB ECF No. 266 filed 01/22/20 PageID.2997 Page 2 of 2



                                   Seth P. Waxman
                                   Brent Gurney
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1875 Pennsylvania Ave. NW
                                   Washington, DC 20006
                                   (202) 663-6800
                                   seth.waxman@wilmerhale.com
                                   brent.gurney@wilmerhale.com

                                   Attorneys for Plaintiff Tesla, Inc.

                                   /s/ Matthew K. Payok
                                   Matthew K. Payok
                                   DJ Pascoe
                                   Assistant Attorneys General
                                   P.O. Box 30736
                                   Lansing, MI 48909
                                   (517) 373-6434
                                   PayokM@michigan.gov
                                   PascoeD1@michigan.gov

                                   Attorneys for Defendant Gretchen Whitmer, in
                                   her official capacity as Governor



Dated: January 22, 2020
